DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The following is a non-final office action in response to the RCE filed 3/15/2022. Amendments received on 3/15/2022 have been entered. As per applicant claims 10, 23, 35 have been cancelled and claims38-42 are newly added claims. Accordingly claims 1-9, 11-22, 24-34 and 36-42 are pending.
Claim Objections
Claim 42 is objected to because of the following informalities:  
Line 3, term “at least one computing device” should be “the at least one computing device” since term “at least one computing device” is used in claim 1.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-12, 14-22, 24, 26-34, 36 and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lavian (US Pub 2006/0271695) in view of Kay et al. (US Pub 2015/0022666).

As of claims 1, 14 and 26 Lavian discloses a system comprising: 
a gateway device, located at a premises, configured to communicate with a plurality of premises devices located at the premises (via gateway 120/170 configured to communicate with a plurality of devices; see figs. 1 and 1a; also see paragraphs [0032] and [0057]); and 
a camera device (via camera 191/192; see fig. 1a) located at the premises and configured to: 
receive, via a first interface of the camera device and from the gateway device, a command (via camera 191/192 receiving a command from the gateway 170, hence comprising a first interface; see paragraph [0060]), and 
send, via a second interface of the camera device to at least one computing device located external to the premises and based on receiving the command, content (via camera 191/192 sending/streaming video images and pictures to a web user 172 or application server, hence comprising a second interface; see paragraph [0059]-[0061]).
Lavian does not explicitly disclose that the camera receives the command using a first protocol and send content using a second protocol different from the first protocol.
Kay discloses a camera 100 wherein a camera receives a command via hypertext transfer protocol (HTTP) or hypertext transfer protocol secure (HTTPS) and uses Real time streaming protocol (RTSP) to transmits media to a user device (see fig. 1 also see paragraphs [0050], [0137] and [0160]).
From the teaching of Kay it would have been obvious to one having ordinary skill in the art at the time the invention was made to use HPPT, HTTPS, or XMPP protocol as taught by Kay since these are well known communication protocols to communicate between devices.
As of claims 2, 15 and 27, Kay discloses a camera 100 wherein a camera receives a command via HTTP or HTTPS commands and uses Real time streaming protocol to transmits media to a user device (see fig. 1 also see paragraphs [0050], [0137] and [0160]).
As of claims 3, 16 and 28, Lavian discloses that the second interface comprises one of a streaming media interface, a real time streaming protocol (RTSP) interface, a motion JPEG (MJPEG) interface, a hypertext transfer protocol live streaming interface, a media upload interface, a video upload interface, or an image upload interface (via camera streaming or uploading videos and pictures, hence comprising a streaming media interface, a video upload interface  or an image upload interface; see paragraph [0014]).  
Kay further discloses a camera 100 wherein a camera receives a command via HTTP or HTTPS commands and uses Real time streaming protocol to transmits media to a user device (see fig. 1 also see paragraphs [0050], [0137] and [0160]).
As of claims 4, 17 and 29, Lavian discloses that the at least one computing device located external to the premises comprises at least one of a server, a session server, a security server, a web server, an application server, a database server, a gateway, a session gateway, a premises monitoring system, or a central monitoring station (via application server 183; see fig. 1a).  
As of claims 5, 18 and 30, Lavian discloses the gateway device located at the premises comprises one or more of a radio frequency (RF) gateway, a router, a computing device, or a touchscreen device (via gateway 170 having wireless functionality; see paragraph [0034]).  
As of claims 6, 19 and 31, Lavian discloses that the camera device is further configured to send, to the at least one computing device located external to the premises, the content by streaming the content (via video stream; see paragraph [0014] and [0057]). 
As of claims 7, 20 and 32, Lavian discloses that the camera device is further configured to establish, via at least one of the first interface or the second interface, a secure protocol session with at least one of the gateway device or the at least one computing device located external to the premises (via securely communicating/streaming pictures and videos; see paragraphs [0045] and [0056]).  
As of claims 8, 21 and 33, Lavian discloses that the camera device is further configured to perform, based on the command, at least one task associated with the command (via gateway transmitting a command to stream video to user and camera acting on the command by streaming data to user; see paragraphs [0043] and [0058]).
As of claims 9, 22 and 34, Kay discloses that the camera device is further configured to send, based on the command and to the gateway device, an indication of an error associated with the command (via using HTTP protocol the camera and server will utilize error codes in the protocol. Further the camera transmits it status message to the server; see paragraph [0138]).  

As of claims 11, 24 and 36, Lavian discloses a device, located at the premises (via PDA, phone or laptop could be located at the premise; see fig. 1a), configured to: receive, from the camera device, the content; and output, via at least one user interface of the touchscreen device, the content (via PDA, phone or laptop receiving video or images from the cameras and outputting the received video or images; see paragraph [0058]).  
Lavian does not explicitly disclose that the PDA, phone or laptop is touchscreen, however it is known in the art that PDA’s employ touch screen. 
Kay further discloses that the client computerized device is a touchscreen device (see paragraph [0029]).
As of claim 12, Lavian disclose that the touchscreen device is further configured to communicate with the gateway, and wherein the at least one user interface of the touchscreen device is configured to enable access to data associated with the plurality of premises devices and to data associated with the gateway device (via user using the PDA or laptop to access data from plurality of devices at the premise; see figs. 1 and 2; also see paragraphs [0058]-[0059]). 
As of claim 38, Kay discloses that the second interface uses tunneling to send the content (via using real time streaming protocol, it is well known in the that the RTSP uses UDP protocol, which uses tunneling. 
As of claim 39, Kay discloses that the server commands the camera to upload content to the client device or server and the camera communicates with the server using a server URL (see paragraphs [0102], [0107] and [0132]), the Examiner takes official notice that it is well known in the art to the use uniform resource locator to provide an address on the web, so it would have been obvious to provide a uniform resource locator to the camera to upload contents on the specified resource, since the camera is configured to offer various types of capabilities, including video analytics, real time streaming protocol (RTSP) or other protocol type video streams, HTTP live streaming (HLS) video files, automatic event detections and triggers, as well as an ability to upload video to various storage devices (see paragraphs [0050]-[0067] and [0102]).
As of claim 40, Kay discloses the first interface is configured to support multiple transport protocols (via using WebSocket and it is well-known in the art that the WebSocket supports asynchronous communication; see paragraph [0051]).
As of claim 41, Kay discloses that the first interface is configured to support multiple transport protocol (via HTTP and HTTPS; see fig. 1 also see paragraphs [0050], [0137] and [0160]).
Allowable Subject Matter
Claims 13, 25, 37 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683